Exhibit 10.25
(BELL MICROPRODUCTS LOGO) [f50776f5077601.gif]
Bell Microproducts Inc.
Management Incentive Plan Description
Revised Effective July 1, 2007
The Management Incentive Plan (“Plan”) is established to provide the Chief
Executive Officer, other executive officers, and division presidents with a
financial incentive to meet and exceed the Company’s financial and strategic
objectives. The following is a description of the Plan.

1.   Participation:       The Compensation Committee of the Board of Directors
(“Committee”), upon the recommendation of the Chief Executive Officer, is
responsible to designate participants in the Plan, approve Plan goals, establish
target incentives and approve Plan payouts.   2.   Performance Targets:      
Financial performance goals are established at the beginning of the year for Q1
and Q2 based on the Annual Operating Plan. The goals for Q3 and Q4 will be
established no later than early in the 3rd quarter. The financial performance
goals will consist of one or more of the following:

  •   Earnings Per Share     •   Net Income, Pretax Profit (PTP)     •  
Operating Contribution     •   Return on Equity (ROE)     •   Return on Invested
Capital (ROIC)     •   Return on Working Capital (ROWC)

In addition to the financial performance goals, Individual Objectives (MBOs) are
established at the beginning of the year and are annual objectives.
Each performance goal will be weighted by the Committee.
Note:

  •   ROE is derived by dividing net income for accounting period by common
shareholder equity.     •   ROIC is derived by taking business unit pretax and
dividing it into Bell Micro’s investment/inter-company loans, including
acquisition interest, to the business unit. At the corporate level, after tax
profit is used instead of pretax profit.     •   ROWC is derived by taking
business unit pretax profit and dividing it into working capital (A/R +
Inventory – A/P).

3.   Payment of Incentives:

  a.   Quarterly Advance Payments         At the end of each fiscal quarter,
following the completion of the financial audit, the financial performance for
the quarter will be compared to the financial performance goals for that period.
If earned, participants will be paid an advance of their annual incentive based
on the payment schedules shown in paragraph 3c below, except that there shall be
no advance payments for

 



--------------------------------------------------------------------------------



 



Management Incentive Plan Description
Revised Effective July 1, 2007
Page 2

      achievement above 100% of plan. Incentives will only be paid after quarter
end financial results are finalized and the Committee has approved the payments.
The amount of target incentive assigned to each quarter is weighted annually
based on the Annual Operating Plan.     b.   Year End Payments         After the
completion of the audit for the fiscal year, financial performance for the full
year will be compared to the financial performance goals for the year to
determine the amount of incentive each participant has earned. In addition, the
accomplishments of each participant’s individual MBOs will be reviewed to
determine the amount of incentive earned for MBO accomplishment. The total
incentive earned for the year, for both financial performance and MBO
performance, less the amount of quarterly advances, will be paid following
approval by the Committee.     c.   Payout of incentives for financial
performance goals is based on the following.

Effective for the 1st Half 2007

          % Of Plan Achieved   % Of Incentive Earned
<80%
    0 %
80%
    25 %
90%
    50 %
100%
    100 %
>100%
  Same % as overachievement

Use straight-line interpolation between metrics for calculations below 100%
achievement
Effective for the 2nd Half 2007

          % Of Plan Achieved   % Of Incentive Earned
<80%
    0 %
80%
    50 %
100%
    100 %
150%
    200 %
>150%
    200 %

Use straight-line interpolation between metrics
Blended 2007 Metric for Calculation of Total Year Profit Incentive

          % Of Plan Achieved   % Of Incentive Earned
<80%
    0 %
80%
    40 %
100%
    100 %
150%
    180 %
>150%
    180 %

Use straight-line interpolation between metrics

  d.   Objectives (MBOs):         Objectives must be in writing and approved at
the beginning of the year by the Chief Executive Officer. The written objectives
must include a statement of the objective, the delivery date, and

 



--------------------------------------------------------------------------------



 



Management Incentive Plan Description
Revised Effective July 1, 2007
Page 3

      the expected result (i.e., a definition of how the accomplishment is to be
measured). If there is more than one objective, each will be weighted equally,
unless the objective states otherwise.         Because the actions taken to
accomplish most objectives will generally span several quarters, and payment of
the incentive is for accomplishment of the objective, not accomplishment of
individual actions steps, payout will generally be on an annual basis. However,
if in the judgment of the CEO it is clear that an objective is accomplished
before year-end, the incentive attributable to that objective may be paid
following the quarter during which it was accomplished.

4.   The target incentive for Plan participants who become participants after
the start of the fiscal year will be prorated for the period of time as a
participant.   5.   Participants must be employees of the Company on the date
incentives are paid to be eligible for the quarterly or year-end MIP payments.  
6.   The Company, in its sole discretion, has the authority to change this Plan
at any time, including, but not limited to, increasing incentive payouts above
target in the event of superior performance; in the event of significant
over-achievement of goals, adjusting payouts to prevent unwarranted “windfalls;”
and to make other changes in the Plan or financial performance goals that are in
the best interests of the Company.   7.   In the event that the Company raises
new equity funds during the year, thereby eliminating interest charges, the
financial performance goals may be adjusted accordingly.   8.   In the event of
an acquisition or divestiture, the Committee will make a determination as to the
impact on the financial performance goals and may modify the Plan accordingly.  
9.   The Company, in its sole discretion has the authority to make incentive
payments in cash, restricted stock units or a combination thereof.

 